Detailed Action
This office action is a response to an application and remarks filed on 2/15/2021.
* Claims 1, 8 and 13 are amended; Claims 9 and 10 are canceled. 
* Claims 1 - 8 and 11 - 20 are pending for examination. 

Applicant argues that Li at the cited passage (and elsewhere) at speaks of: for a user who fails to receive channel switch announcement instruction on a first channel (the original channel), an AP transmits on the first channel position indicating information of a second channel (the new, switch-to channel) and data information to that user.

Examiner replies that Li teaches, as cited below,  ¶ [0052] After the channel switch announcement instruction is sent on the first channel, for a user [a first client] who fails to receive the channel switch announcement instruction within the preset channel soft switch time interval, the position indicating information [ a signal] of the second channel and the data information of the station are sent on the first channel. And Further teaches in ¶ [0052]..on the other hand, it may help the user to receive the data information of the station on the first channel or the second channel [i.e. transmitting a unicast frame on the second channel to the first client]. If the a channel switch from the first channel to a second channel occur, it would be logical to receive the unicast frame on the second channel and not the first.

Further with respect to the ‘determining step’, Chen United States Patent Application 20150113313 teaches in ¶[0020]  The checking of whether a keep-alive channel is turned on can be performed through a TCP/IP (Transmission Control Protocol/Internet Protocol) connection or PING (Packet Internet Groper) commands. Take FIG. 4 as an example, if a TCP/IP connection is formed between the application servers S1 and S2 via the switch SW1, when any hardware failure has disabled the first application server S1, the keep-alive channel of the first application server S1 (that is the virtual network interface created by the internal network cards C3 and C4) is shut down accordingly. The said "hardware failure" may be a hardware failure inside the first application server S1 such as a bad sector of a hard drive, the disconnection of the network connected to the first application server S1, or a network card such as C1 failure. When the keep-alive channel of the first application server S1 is shut down, the second application server S2 can instantly detect that the first application server S1 has failed to provide service via the TCP/IP connection. Another way to check the status of a keep-alive channel is through PING commands.  
With respect to Claim 8, the Applicant argues that Thubert does not teach where the unicast frame comprises an action frame. 
Examiner first notes that Thubert was not cited in the rejection of claim 8. Next, Examiner notes that Thubert teaches in ¶[0090] that the unicast management frame may be null frame – though not exclusively. And finally Examiner replies that Chen United States Patent Application 20150113313 who teaches of a keep-alive ping which can be broadly interpreted as an action frame.   

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3, 8, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li United States Patent Application 20160073414 in view of Zhang United States Patent Application 20170311218 and in further view of Chen United States Patent Application 20150113313.
In regards to Claims 1 and 13,    Li teaches  of transmitting, by a processor of an apparatus acting as an access point (AP) in a wireless network, a channel switch announcement (CSA) on a first channel to each of one or more clients in the wireless network; ¶ [0007] In a first aspect, the embodiments of the present invention provide a method for channel switch, including: sending a channel switch announcement instruction on a first channel if the first channel needs to be switched, wherein the channel switch announcement instruction includes a channel switch time and a position of a second channel as a target channel;
performing, by the processor, a channel switch from the first channel to a second channel; ¶ [0045] Step S103: sending information on the first channel is stopped if the preset channel soft switch time interval ends.
determining, by the processor, whether at least a first client of the one or more clients has switched to the second channel by transmitting a message on the second channel to the first client; ¶ [0052] After the channel switch announcement instruction is sent on the first channel, for a user [a first client] who fails to receive the channel switch announcement instruction within the preset channel soft switch time interval, the position indicating information [ a signal] of the second channel and the data information of the station are sent on the first channel. On the one hand, it may help to improve the probability that the user obtains a position of the second channel on the first channel; on the other hand, it may help the user to receive the data information of the station on the first channel or the second channel [i.e. transmitting a unicast frame on the second channel to the first client] or the first channel and the second channel, especially to obtain the data information of the station on the first channel and the second channel, and thus a diversity gain is obtained.
 Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li where the message is a unicast frame. Zhang in the same field of endeavor teaches in ¶[0017] The processing circuit sends, by using the transceiver and a first channel, a unicast channel switching message to a first terminal associated with the AP.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li. One would have been motivated to modify Li in this manner so that generic and versatile unicast frames may be used to make switching queries of clients.	
Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li where the determining comprises periodically transmitting, on the second channel, a respective unicast frame to each of the one or more clients from which an acknowledgement (ACK) has not been received on the second channel. Chen in the same field of endeavor teaches in ¶[0020]  The checking of whether a keep-alive channel is turned on can be performed through a TCP/IP (Transmission Control Protocol/Internet Protocol) connection or PING (Packet Internet Groper) commands. Take FIG. 4 as an example, if a TCP/IP connection is formed between the application servers S1 and S2 via the switch SW1, when any hardware failure has disabled the first application server S1, the keep-alive channel of the first application server S1 (that is the virtual network interface created by the internal network cards C3 and C4) is shut down accordingly. The said "hardware failure" may be a hardware failure inside the first application server S1 such as a bad sector of a hard drive, the disconnection of the network connected to the first application server S1, or a network card such as C1 failure. When the keep-alive channel of the first application server S1 is shut down, the second application server S2 can instantly detect that the first application server S1 has failed to provide service via the TCP/IP connection. Another way to check the status of a keep-alive channel is through PING commands.  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in this manner.
One would have been motivated to modify Li in this manner so that it can be verified that client switched from first to second channel in response to the CSA. 				
In regards to Claims 8,    Li teaches  of transmitting, by a processor of an apparatus acting as an access point (AP) in a wireless network, a channel switch announcement (CSA) on a first channel to each of one or more clients in the wireless network; ¶ [0011] In a second aspect, the embodiments of the present invention provide a method for channel switch, including: receiving a channel switch announcement instruction on a first channel, wherein the channel switch announcement instruction includes a channel switch time and a position of a second channel as a target channel; receiving information on the first channel or the second channel or the first channel and the second channel within a channel soft switch time interval after the channel switch announcement instruction is received on the first channel, wherein the channel soft switch time interval is a time interval after a start time of switch from the first channel to the second channel.
performing, by the processor, a channel switch from the first channel to a second channel responsive to receiving the CGSA; ¶ [0045] Step S103: sending information on the first channel is stopped if the preset channel soft switch time interval ends.
receiving, by the processor, a message on the second channel from the AP.¶ [0052] After the channel switch announcement instruction is sent on the first channel, for a user [a first client] who fails to receive the channel switch announcement instruction within the preset channel soft switch time interval, the position indicating information [ a signal] of the second channel and the data information of the station are sent on the first channel. On the one hand, it may help to improve the probability that the user obtains a position of the second channel on the first channel; on the other hand, it may help the user to receive the data information of the station on the first channel or the second channel [i.e. transmitting a unicast frame on the second channel to the first client] or the first channel and the second channel, especially to obtain the data information of the station on the first channel and the second channel, and thus a diversity gain is obtained.
 Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li where the message is a unicast frame. Zhang in the same field of endeavor teaches in ¶[0017] The processing circuit sends, by using the transceiver and a first channel, a unicast channel switching message to a first terminal associated with the AP.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li. One would have been motivated to modify Li in this manner so that generic and versatile unicast frames may be used to make switching queries of clients.	

Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li where the unicast frame comprises an action frame. 

¶[0020]  The checking of whether a keep-alive channel is turned on can be performed through a TCP/IP (Transmission Control Protocol/Internet Protocol) connection or PING (Packet Internet Groper) commands. Take FIG. 4 as an example, if a TCP/IP connection is formed between the application servers S1 and S2 via the switch SW1, when any hardware failure has disabled the first application server S1, the keep-alive channel of the first application server S1 (that is the virtual network interface created by the internal network cards C3 and C4) is shut down accordingly. The said "hardware failure" may be a hardware failure inside the first application server S1 such as a bad sector of a hard drive, the disconnection of the network connected to the first application server S1, or a network card such as C1 failure. When the keep-alive channel of the first application server S1 is shut down, the second application server S2 can instantly detect that the first application server S1 has failed to provide service via the TCP/IP connection. Another way to check the status of a keep-alive channel is through PING commands.  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in this manner.

One would have been motivated to modify Li in this manner so that an action frame can be used to verify that client switched from first to second channel in response to the CSA.

In regards to Claims 4, 11, and 16, Li teaches where the transmitting of the GSA comprises transmitting a CSA frame or a CSA information element (IE). ¶ [0007] In a first aspect, the embodiments of the present invention provide a method for channel switch, including: sending a channel switch announcement instruction [i.e. a CSA frame] on a first channel if the first channel needs to be switched, wherein the channel switch announcement instruction includes a channel switch time and a position of a second channel as a target channel
Claims 2 – 3,  and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li United States Patent Application 20160073414 in view of Zhang United States Patent Application 20170311218 and in further view of Thubert United States Patent Application 20190215704.
With regards to Claims 2, and 14, Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li where the unicast frame comprises a null frame. Thubert in the same field of endeavor teaches in ¶[0090] Instruction 704 may take any number of different forms, in accordance with Wi-Fi. For example, in one embodiment, instruction 704 may be a unicast management frame (e.g., null frame) with a duration/ID field.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in this manner so that a unicast query can easily be made.
With regards to Claims 3, and 15, Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li the unicast frame comprises a data frame, a management frame or an action frame.  Thubert in the same field of endeavor teaches in ¶[0090] Instruction 704 may take any number of different forms, in accordance with Wi-Fi. For example, in one embodiment, instruction 704 may be a unicast management frame (e.g., null frame) with a duration/ID field.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in this manner so that a unicast query can be made with a management frame.
5. The method of Claim 1, further comprising:receiving, by the processor, an acknowledgement (ACK) from the first client; and transmitting, by the processor, one or more data packets to the first client responsive to receiving the ACK.
Claims 5 – 7, 12, 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li United States Patent Application 20160073414  in view of Zhang United States Patent Application 20170311218 and in further view of Alpert  United States Patent Application 20190246423
With regards to Claims 5, 12, and 17, Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li to receive, by the processor, an acknowledgement (ACK) from the first client; and transmitting, by the processor, one or more data packets to the first client responsive to receiving the ACK; Alpert in the same field of endeavor teaches in ¶ [0117] At operation 860, the AP 102 may receive one or more ACK frames for the CSA element. In some embodiments, the ACK frames may be received if the CSA element is transmitted in accordance with a unicast technique. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.	
One would have been motivated to modify Li in this manner	so that an ACK response to a CSA query packet can be used to account for each client that switched channels.
With regards to Claims 6 and 18, Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li where the receiving of the ACK from the first client comprises receiving the ACK after transmitting the unicast frame on the second channel to the first client periodically for multiple times. ; Alpert in the same field of endeavor teaches in ¶[0118] In some embodiments, the CSA element may be transmitted as part of a process that may be the same as or similar to a channel switch procedure (which may be included in a WLAN standard and/or other standard, in some cases). In some embodiments, the CSA element and ACK frame(s) for the CSA element may be exchanged as part of a process that may be the same as or similar to a channel switch procedure [i.e. multiple exchanges for ACK].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.	
One would have been motivated to modify Li in this manner	so that multiple ACK response to a CSA query packet can be used to account for each client that switched channels.
With regards to Claims 7 and 19, Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li where the determining of whether at least a first client of the one or more clients has switched to the second channel comprises transmitting the unicast frame on the second channel to the first client and a second client, wherein the receiving of the ACK from the first client comprises not receiving one other ACK from the second client, and wherein the transmitting of the one or more data packets to the first client comprises transmitting the unicast frame on the second channel to the second client periodically until the other ACK is received from the second client. Alpert in the same field of endeavor teaches in ¶[0117] At operation 860, the AP 102 may receive one or more ACK frames for the CSA element. In some embodiments, the ACK frames may be received if the CSA element is transmitted in accordance with a unicast technique. The ACK frame(s) may indicate information such as one or more of: acknowledgement of reception of the CSA element, acknowledgement of a BSS color switch (to the alternate BSS color), acknowledgement of a channel switch (such as to the second channel), and/or other. Embodiments are not limited to ACK frames [may be interpreted to be NACK frames], however, as other frames and/or messages may be used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.	

In regards to Claim 20,  Li teaches  of transmitting, by a processor of an apparatus acting as an access point (AP) in a wireless network, a channel switch announcement (CSA) on a first channel to each of one or more clients in the wireless network; ¶ [0007] In a first aspect, the embodiments of the present invention provide a method for channel switch, including: sending a channel switch announcement instruction on a first channel if the first channel needs to be switched, wherein the channel switch announcement instruction includes a channel switch time and a position of a second channel as a target channel;
receiving, via the transceiver, a second CSA in a third channel from a second AP; receiving, via the transceiver, a second unicast frame in the fourth channel from the second AP;  .¶ [0052] After the channel switch announcement instruction is sent on the first channel, for a user [a first client] who fails to receive the channel switch announcement instruction within the preset channel soft switch time interval, the position indicating information [ a signal] of the second channel and the data information of the station are sent on the first channel. On the one hand, it may help to improve the probability that the user obtains a position of the second channel on the first channel; on the other hand, it may help the user to receive the data information of the station on the first channel or the second channel [i.e. transmitting a unicast frame on the second channel to the first client] or the first channel and the second channel, especially to obtain the data information of the station on the first channel and the second channel, and thus a diversity gain is obtained.

performing, via the transceiver, a channel switch from the third channel to a fourth channel responsive to receiving the GSA from the second AP ; ¶ [0045] Step S103: sending information on the first channel is stopped if the preset channel soft switch time interval ends.
determining, by the processor, whether at least a first client of the one or more clients has switched to the second channel by transmitting a message on the second channel to the first client; ¶ [0052] After the channel switch announcement instruction is sent on the first channel, for a user [a first client] who fails to receive the channel switch announcement instruction within the preset channel soft switch time interval, the position indicating information [ a signal] of the second channel and the data information of the station are sent on the first channel. On the one hand, it may help to improve the probability that the user obtains a position of the second channel on the first channel; on the other hand, it may help the user to receive the data information of the station on the first channel or the second channel [i.e. transmitting a unicast frame on the second channel to the first client] or the first channel and the second channel, especially to obtain the data information of the station on the first channel and the second channel, and thus a diversity gain is obtained.
Li teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Li to transmit, via the transceiver, an acknowledgement (ACK) to the second AP responsive to receiving the second unicast frame; and receiving, via the transceiver, one or more data packets from the second AP responsive to transmitting the ACK.; Alpert in the same field of endeavor teaches in ¶ [0117] At operation 860, the AP 102 may receive one or more ACK frames for the CSA element. In some embodiments, the ACK frames may be received if the CSA element is transmitted in accordance with a unicast technique. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.	
One would have been motivated to modify Li in this manner	so that an ACK response to a CSA query packet can be used to account for each client that switched channels.

THIS ACTION IS MADE FINAL

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462